Order entered April 30, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00475-CV

                               LLOYD DOUGLAS, Appellant

                                              V.

                            CITY OF KEMP, TEXAS, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 89460-422

                                          ORDER
       Pending before the Court are appellant’s April 17, 2014 motion to extend time to file

notice of appeal and court reporter Donna R. Gehl’s April 24, 2014 request to not be ordered to

file the reporter’s record because appellant has neither requested the record nor made

arrangements to pay for it. We GRANT appellant’s extension request. The notice of appeal

filed April 17, 2014 is deemed timely for jurisdictional purposes.   Because appellant filed a

docketing statement on April 25, 2014, the day after Ms. Gehl’s request was made, and

represented he had requested the record and made payment arrangements that day, we DENY

Ms. Gehl’s request. We ORDER Ms. Gehl to file the record no later than June 2, 2014.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE